                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           EVANSVILLE DIVISION

ANN ICE,                                       )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )       3:18-cv-00092-RLY-MPB
                                               )
GIBSON COUNTY COMMISSIONERS,                   )
                                               )
                           Defendant.          )

           ORDER ADOPTING REPORT AND RECOMMENDATION

      On October 21, 2019, the Magistrate Judge issued a Report and Recommendation

recommending that the court deny Defendant’s Motion for Judgment on the Pleadings;

deny the Plaintiff’s Amended Motion for Leave to File Amended Complaint to Conform

to the Evidence; and deny the Plaintiff’s Motion for Strike Motion for Judgment on the

Pleadings. There being no objection, the court hereby ADOPTS the Report and

Recommendation. Defendant’s Motion for Judgment on the Pleadings (Filing No. 40) is

DENIED; Plaintiff’s Amended Motion for Leave to File Amended Complaint to

Conform to the Evidence (Filing No. 44) is DENIED; and Plaintiff’s Motion for Strike

Motion for Judgment on the Pleadings (Filing No. 45) is DENIED.

SO ORDERED this 2nd day of December 2019.




Distributed Electronically to Registered Counsel of Record.



                                           1
